Citation Nr: 1506862	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  13-01 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II (DM II), to include as the result of herbicide exposure.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to May 1970.  He died in  2011.  The appellant is the Veteran's surviving spouse and has been substituted pursuant to 38 U.S.C.A. § 5121A.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated July 2009 and March 2012, issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In April 2014, the appellant testified during a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the e-folder.  During the hearing, the appellant requested that the record be held open for an additional 30 days to allow the submission of additional evidence.  However, no such evidence was received.  See 38 C.F.R. § 20.709 (2014).

This appeal was partly processed electronically using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.





FINDINGS OF FACT

1.  The Veteran had active duty service on the USS CACAPON between April 1969 and May 1970 and the evidence as to whether the traveled within the inland waterways of the Republic of Vietnam is in balance.

2.  The clinical evidence of record reflects that the Veteran was diagnosed with DM II during his lifetime.

3.  The Veteran died on April [redacted], 2011.  The death certificate shows that the immediate cause of death was metastatic GE (gastro esophageal) junction cancer; there was no secondary cause.

4.  At the time of the Veteran's death, he had no service-connected disabilities.

5.  The immediate cause of the Veteran's death was not etiologically-related to service, to include herbicide exposure, and may not be presumed to have been.

6.  The Veteran was not continuously rated totally disabled due to service-connected disability or due to unemployability for at least 10 years preceding his death; a total evaluation was not continuously in effect since the date of his discharge from military service and for at least five years immediately preceding his death; and he was not a former prisoner of war.


CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the Veteran, the Veteran is presumed to have been exposed to herbicides during service and DM II is presumed to have been the result of active duty service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307(a)(6), 3.309(e) (2014).

2.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. §§ 3.159. 3.303, 3.304, 3.307, 3.309(e), 3.312 (2014).

3.  The requirements for entitlement to DIC under 38 U.S.C.A. §1318 have not been met.  38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. § 3.22 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  With regard to the claim of entitlement to service connection for DM II, given the favorable decision for the appellant in this case, any error in the timing or content of VCAA notice, if shown, would be moot.  

The Veterans Claims Assistance Act of  2000 (VCAA) notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.


In addition, the Court has held that, in general, 38 U.S.C.A. § 5103(a)  notice for a claim of entitlement to dependency and indemnity compensation (DIC) benefits must include:  (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The Court also held that a DIC claim imposes upon VA no obligation to inform a DIC claimant, who submits a non-detailed application, of the specific reasons why any claim made during the deceased veteran's lifetime was not granted.  Id.

Notice must be provided prior to an initial unfavorable decision by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC). Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

VA satisfied the notification requirements of the VCAA by means of a letter dated in October 2011, which advised the appellant that, in order to support her claim, she should provide medical evidence that would show a reasonable probability that the condition claimed to have contributed to the Veteran's death was caused by injury or disease that began in service.  The letter also advised the appellant of her and VA's responsibilities under the VCAA.  

VA's duty to assist has been satisfied.  Of record are the Veteran's service and post-service treatment reports, including those showing treatment for metastatic GE junction cancer, and his death certificate.  The claims folder also contains the appellant's written statements and a transcript of her testimony during the hearing before the Board.  Although, as noted above, the appellant requested that the record be held open 30 days to allow her to submit medical evidence in support of her claim, no such evidence was received.

VA's duty to assist also includes a duty to provide the Veteran with a proper medical examination or opinion when warranted.  In McLendon v. Nicholson, 
20 Vet. App. 79 (2006), the Court held that an examination or opinion is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations that would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

An opinion is not needed because the only evidence indicating that the cause of the Veteran's death was related to active duty service are the lay statements of the appellant.  Such evidence is insufficient to trigger VA's duty to provide an examination or opinion.  

There are instances in which lay testimony can serve to establish an association between service and the claimed disability or death for the purpose of satisfying the criteria of McLendon.  See Charles v. Principi, 16 Vet. App. 370 (2002).  For example, a lay person may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions, such as a dislocated shoulder, and their lay testimony as to a continuity of symptomatology can satisfy the requirements of McLendon.  However, the Board finds that a lay person is not competent to offer an opinion on a matter clearly requiring medical expertise, such as linking the metastatic GE junction cancer that was found to be the primary cause of the Veteran's death to his military service many decades earlier.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Therefore, this is not a case in which the appellant's lay beliefs alone can serve to establish any association between the Veteran's death and military service.  As there is no competent evidence suggesting any association with service or a service-connected disability, the Board finds that an opinion is not warranted under the criteria set forth in McLendon.  See Wells v. Principi, 326 F. 3d 1381 (Fed. Cir. 2003).

The April 2014 hearing was also conducted in accordance with law, including advising the appellant of evidence which could substantiate her claim. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the RO personnel or a VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

The hearing was generally held in compliance with the provisions of Bryant.  There has been no assertion by the appellant or her service organization representative that VA or the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  Moreover, the appellant's statements, as well as those of her representative, demonstrated actual knowledge of the elements and evidence necessary to substantiate the claim because the statements focused on such evidence and elements.  During the hearing, the VLJ continually refocused the appellant on the critical elements for establishing service connection for the cause of the Veteran's death and the claim may be adjudicated based on the current record. 

Analysis

Service connection for diabetes mellitus:

For purposes of establishing service connection for a disability resulting from exposure to herbicide agents, a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era, beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during that service, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. §1116(f); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).   Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id. 

These disease include type 2 diabetes. 38 C.F.R. § 3.309(e). VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41,442 -449 (1996).  A presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for numerous specified diseases, including hepatobiliary cancers (liver, gallbladder and bile ducts).  See Notice, 77 Fed. Reg. 47924-47928 (Aug. 10, 2012).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

For the purposes of presumptive herbicide exposure, service in Vietnam requires a presence on the ground or in the inland waterways of the country; service on deep-water offshore vessels is insufficient to trigger the presumption.  38 C.F.R. § 3.307(a)(6)(iii).  Instead, it requires service on the landmass and includes service on the inland waterways.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009) (finding valid VA's interpretation that grants the presumption of exposure to Agent Orange to a veteran who set foot in Vietnam or served on a vessel that traveled on inland waterways of Vietnam, but not to a veteran who served on a vessel in the waters off the coast of Vietnam without setting foot in, or travelling along the inland waterways of Vietnam).

The Veteran reported that, while serving off the coast of Vietnam aboard the USS CACAPON, he was exposed to areas where Agent Orange and other herbicides were used.  The listings of ships associated with service in Vietnam and exposure to herbicide agents, while not complete, provides some information in determining which vessels may be subject to the presumption.  VA's Compensation and Pension Service, which recently updated its list, has identified a number of "blue water" Navy vessels that conducted operations on the inland "brown water" rivers and delta areas of Vietnam and certain other vessel types that operated primarily or exclusively on the inland waterways, which are now subject to the presumption of exposure to herbicides under 38 C.F.R. §§ 3.307 and 3.309. The CACAPON, however, is not one of the vessels specifically recognized as having conducted "brown water" operations in Vietnam.

However, the "deck logs" of the CACAPON indicates that during the Veteran's assignment, the vessel on at one occasion was conducting fuel operations proximate to bays surrounded by Thang Nhat and Ben do Ben Da. Although the exact placement of the vessel cannot be ascertained, the CACAPON appears to have been then in areas surrounded on 3 sides by land mass. 

The evidence is at least in equipoise concerning whether his ship moored within an inland waterway of the Republic of Vietnam, and herbicide exposure is presumed.  As DM II is one of the presumptive conditions listed in 38 C.F.R. § 3.309(e), the Veteran's DM II is presumed to have been the result of herbicide exposure in service, and service connection for DM II on a presumptive basis is granted.



Service connection for the cause of the Veteran's death

In order to establish service connection for the cause of a veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to it.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) (2014).   Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110 (West 2014).   
 
The death of a veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  Id.  

The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto.  
38 C.F.R. § 3.312(b) (2014).

The service-connected disability will be considered a contributory cause of death if it is shown that it contributed substantially or materially to death, combined to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c) (2014).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id. 

Medical evidence is required to establish a causal connection between service, or a disability of service origin, and the veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

The debilitating effects of a service-connected disability must have made the veteran materially less capable of resisting the fatal disease, or have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

The appellant contends that the Veteran's death from metastatic GE junction cancer was the result of herbicide exposure in service, and that his DM II also contributed to his death.  See Statement of accredited representative in appealed case, February 2013.  

The Veteran's death certificate reveals that he died on April [redacted], 2011 as the result of metastatic GE junction cancer; there was no secondary or contributing cause.  As noted above, review of the Veteran's service personnel records reveals that he served aboard the oil tanker, CACAPON, between April 1969 and May 1970.  Also as noted above, the Board finds that the probative evidence of record as to whether his ship was present within the inland waters of the Republic of Vietnam is in equipoise.  Accordingly, his exposure to herbicides, such as Agent Orange, is presumed.  However, metastatic GE junction cancer is not one of the diseases which may be presumed to have resulted from herbicide exposure under the provisions of 38 C.F.R. § 3.309(e).  

A claimant is not precluded from establishing service connection for a disease averred to be related to herbicide exposure, as long as there is proof of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir 1994); see also Brock v. Brown, 10 Vet. App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. 2000).

However, service treatment records reveal no evidence that the Veteran was ever diagnosed with, or treated for his terminal disorder.  Moreover, there is no competent evidence to establish that a malignant tumor became manifest to a compensable degree within one year of his separation from service.  Service connection for the cause of the Veteran's death as a result of metastatic GE junction cancer on a presumptive basis is therefore not warranted.  

Post-service treatment records show that the Veteran was not diagnosed with GE junction cancer until 2010; DM II was not shown in treatment records until approximately 2008.  There is no medical evidence of record to suggest that the Veteran's death from GE junction cancer was caused, or was otherwise related to some incident of military service, to include herbicide exposure.

The preponderance of the evidence is therefore against the claim. The appellant is competent to offer evidence as to facts within her knowledge, such as observable symptoms related to the Veteran's medical condition prior to his death.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, as previously discussed, although the appellant may report the Veteran's symptomatology, as a layperson without medical training or experience, she is not competent to provide an opinion on a complex medical issue, such as determining the etiology of GE junction cancer or relating it to the Veteran's military service.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Therefore, this is not a case in which the lay opinions of the appellant may serve to establish any association between the Veteran's death and service.

The "benefit-of-the-doubt" rule in 38 U.S.C.A. § 5107(b) is not for application, as there is not an approximate balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Accordingly, the claim must be denied.

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a deceased veteran's surviving spouse in the same manner as if the veteran's death were service-connected, even though the veteran died of non-service-connected causes, if the veteran's death was not the result of his or her own willful misconduct, and at the time of death, the veteran was receiving, or was entitled to receive, compensation for a service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; or was rated totally disabling continuously since the veteran's release from active duty, and for a period of not less than five years immediately preceding death; or was rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death if the veteran was a former prisoner of war who died after September 30, 1999.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22 (2014).

In essence, the only possible ways of prevailing on a claim for benefits under 
38 U.S.C.A. § 1318 are:  (1) to meet the statutory duration requirements for a total disability rating at the time of death; (2) to show that such requirements would have been met, but for clear and unmistakable error in a previous decision; or (3) to show that service department records in existence at the time of a prior VA decision that were not previously considered by VA provide a basis for reopening a claim finally decided during the veteran's lifetime and for awarding a total service-connected disability rating retroactively.  See also 38 C.F.R. § 3.22.

There is no allegation or suggestion in the record which would trigger application of 38 U.S.C.A. § 1318 for an award of DIC benefits under the law. 

								(ORDER ON NEXT PAGE)





ORDER

Entitlement to service connection for DM II is granted.

Entitlement to service connection for the cause of the Veteran's death is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


